     Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 1 of 12 Page ID #:314



                  1   EVAN R. MOSES, CA Bar No. 198099
                      evan.moses@ogletree.com
                  2   NOEL M. HICKS, CA Bar No. 310521
                      noel.hicks@ogletree.com
                  3   OGLETREE, DEAKINS, NASH, SMOAK &
                      STEWART, P.C.
                  4   400 South Hope Street, Suite 1200
                      Los Angeles, CA 90071
                  5   Telephone: 213-239-9800
                      Facsimile: 213-239-9045
                  6
                      Attorneys for Defendant
                  7   PENSKE TRUCK LEASING Co., L.P.
                  8                     UNITED STATES DISTRICT COURT
                  9                   CENTRAL DISTRICT OF CALIFORNIA
              10

              11 ANGEL ZAMORA, GABRIEL                   Case No. 2:20-cv-02503 ODW (MRWx)
                 LOAIZA, and JORGE GUILLEN,
              12 individuals, on behalf of themselves    DECLARATION OF EVAN R. MOSES
                 and on behalf of all other persons      IN SUPPORT OF DEFENDANT
              13 similarly situated,                     PENSKE TRUCK LEASING CO., L.P.’S
                                                         OPPOSITION TO PLAINTIFFS’
              14               Plaintiffs,               MOTION TO REMAND 28 U.S.C. §§
                                                         1447
              15          v.
                                                         Date:        May 18, 2020
              16 PENSKE TRUCK LEASING CO.,               Time:        1:30 p.m.
                 L.P., a Limited Partnership; and        Place:       Courtroom 5D
              17 DOES 1-50, inclusive,                                350 W. First Street
                                                                      Los Angeles, CA 90012
              18               Defendants.
                                                         [Filed concurrently with Defendant’s
              19                                         Opposition to Plaintiffs’ Motion to Remand,
                                                         Request for Judicial Notice, Declaration of
              20                                         Joseph Crock, PhD, and Declaration of
                                                         Charles Weber]
              21
                                                         Complaint Filed: January 31, 2020
              22                                         Trial Date:      None
                                                         District Judge: Hon. Otis D. Wright, II
              23                                                          Courtroom 5D, First St.
                                                         Magistrate Judge: Hon. Michael R. Wilner
              24                                                           Courtroom 550, Roybal
              25

              26
              27

              28

                                                                      Case No. 2:20-cv-02503 ODW (MRWx)
42641773_2.docx
                                              DECLARATION OF EVAN MOSES
Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 2 of 12 Page ID #:315



      1
                             DECLARATION OF EVAN R. MOSES
      2

      3         I, Evan R. Moses, hereby declare and state as follows:
      4         1.    I am an attorney at law duly licensed and admitted to the United States
      5 District Court for the Central District of California. I am a shareholder with the law

      6 firm of Ogletree, Deakins, Nash, Smoak & Stewart, P.C., counsel for Defendant

      7 Penske Truck Leasing Co., L.P. (“Defendant” or “PTL”). I am sufficiently familiar

      8 with the facts and circumstances reflected below surrounding this litigation that if

      9 called to testify I could and would competently do so under oath.
     10         2.    In connection with this litigation, I requested that PTL provide
     11 electronic records, pulled from its existing databases, relating to California non-

     12 exempt employees (the “putative class members”) between the period January 1,

     13 2016 through April 22, 2020 (the “Relevant Period”) from PTL.

     14         3.    In response to my request, I received from PTL (via a secure transfer
     15 protocol) spreadsheets containing the following categories of information: (a) the

     16 total number of hours of work recorded by each putative class member each day

     17 during the Relevant Period; (b) the dates of termination of each putative class

     18 member; and (c) the rates of pay of each putative class member each during the

     19 Relevant Period.

     20         4.    I securely transmitted the data I received from PTL, without any edits
     21 or revisions, to Dr. Joseph Krock, a senior economist at the Claro Group, who holds

     22 a Ph.D. in economics and specializes in applying advances statistical techniques to

     23 wage and hour matters.

     24         5.    On March 4, 2020, counsel for PTL, Brooks Miller, sent an email
     25 (cc’ing me) to Plaintiffs’ counsel, Nicholas De Blouw.           The email inquired if
     26 Plaintiffs were offering to stipulate to an amount in controversy below $5 million.
     27 Attached hereto as Exhibit A is a true and correct copy of that email.

     28 / / /


                                                  1
Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 3 of 12 Page ID #:316



      1
                6.      On March 6, 2020, Plaintiffs’ counsel responded they were interested
      2
          in entertaining the proposed stipulation and requested the number of employees and
      3
          workweeks in the class. Attached hereto as Exhibit B is a true and correct copy of
      4
          that email.
      5
                7.      The same day, I responded by an email asking how Plaintiffs defined
      6
          the class, and indicated that PTL believes the class should be limited to auto
      7
          technicians. Attached hereto as Exhibit C is a true and correct copy of that email.
      8
                8.      On March 9, 2020, Plaintiffs’ counsel responded by an email: (a) stating
      9
          that Plaintiffs intend to pursue a broad class definition; and (b) equivocally stating
     10
          that the parties might “assume” an amount in controversy below $5 million.
     11
          Attached hereto as Exhibit D is a true and correct copy of that email.
     12
                9.      As of the time of this filing, Plaintiffs’ counsel have not agreed to
     13
          abandon and agree not to recover an amount in controversy $5 million or more.
     14

     15
                I declare under penalty of perjury under the laws of the United States of
     16
          America and the State of California that the foregoing is true and correct.
     17

     18
                Executed on April 27, 2020, at Los Angeles, California.
     19

     20
                                                    /s/Evan R Moses
     21
                                                    Evan R. Moses
     22
                                                                                        42641773.2
     23

     24

     25

     26
     27

     28


                                                    2
Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 4 of 12 Page ID #:317




                          EXHIBIT A
                                                                    EXHIBIT A
                                                                    PAGE 3
  Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 5 of 12 Page ID #:318




From: Miller,
From:  Miller, M.
               M. Brooks
                  Brooks
Sent: Wednesday,
Sent:               March 4,
      Wednesday, March      4, 2020 9:53 AM
                               2020 9:53 AM
To: Nick@bamlawca.com
To: Nick@bamlawca.com
Cc: Moses,
Cc: Moses, Evan
            Evan R.;
                  R.; Asper,
                      Asper, Lucas
                             Lucas J.
                                   J.
Subject: Angel
Subject: Angel Zamora
                Zamora v.v. Penske
                            Penske Truck
                                   Truck Leasing
                                         Leasing Co.,
                                                 Co., LP
                                                      LP

Mr.
Mr. De Blouw,
    De Blouw,

II am
   am working
      working with
              with Evan
                   Evan Moses
                        Moses on the above
                              on the above referenced matter. We
                                           referenced matter. We see in the
                                                                 see in the Complaint
                                                                            Complaint at
                                                                                      at paragraph 6 that
                                                                                         paragraph 6 that
Plaintiffs allege
Plaintiffs         that the
            allege that the amount
                            amount inin controversy is under
                                        controversy is under $5,000,000.  Accordingly, are
                                                             $5,000,000. Accordingly,      Plaintiffs willing
                                                                                       are Plaintiffs         to enter
                                                                                                      willing to enter
into aa stipulation
into                 that that
        stipulation that  that they
                               they will
                                    will abandon and agree
                                         abandon and         not to
                                                       agree not to recover
                                                                    recover any amount over
                                                                            any amount   over $4,999,999.99?     Please
                                                                                              $4,999,999.99? Please
confirm.
confirm.

Thank you,
Thank you,
Brooks
Brooks
M. Brooks Miller I| Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
The Ogletree Building, 300 North Main Street, Suite 500 I| Greenville, SC 29601 I| Telephone: 864-240-5616 I| Fax: 864-
235-8806
brooks.miller@ogletree.com I| www.ogletree.com I| Bio




                                                            1
                                                            1                                          EXHIBIT A
                                                                                                       PAGE 4
Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 6 of 12 Page ID #:319




                          EXHIBIT B
                                                                      EXHIBIT B
                                                                      PAGE 5
  Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 7 of 12 Page ID #:320




From: AJ
From:  AJ B <aj@bamlawca.com>
          B <aj@bamlawca.com>
Sent: Friday,
Sent: Friday, March
              March 6,6, 2020 12:53 PM
                         2020 12:53 PM
To: Miller,
To: Miller, M.
            M. Brooks
               Brooks
Cc: Moses,
Cc: Moses, Evan
            Evan R.;
                 R.; Norm   Blumenthal; Kyle
                     Norm Blumenthal;   Kyle Nordrehaug;
                                             Nordrehaug; Nicholas
                                                         Nicholas De
                                                                  De Blouw;
                                                                     Blouw; Jeffrey
                                                                            Jeffrey Herman
                                                                                    Herman
Subject: Zamora
Subject: Zamora v.v. Penske
                     Penske

Brooks:
Brooks:

II am interested in
   am interested in entertaining your stipulation
                    entertaining your stipulation that
                                                  that you
                                                       you proposed. In advance
                                                           proposed. In advance of
                                                                                of reviewing this stipulation,
                                                                                   reviewing this stipulation, could you
                                                                                                               could you
 please let me
 please let me know  the number
               know the  number ofof employees
                                     employees and
                                                 and workweeks
                                                     workweeks in  the class?
                                                                in the class?

Thanks,
Thanks,

-AJ
-AJ




                                                             1
                                                             1
                                                                                                       EXHIBIT B
                                                                                                       PAGE 6
Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 8 of 12 Page ID #:321




                          EXHIBIT C
                                                                      EXHIBIT C
                                                                      PAGE 7
  Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 9 of 12 Page ID #:322




From: Moses,
From:  Moses, Evan
                Evan R.
                     R.
Sent: Friday,
Sent: Friday, March
              March 6,6, 2020  1:28 PM
                         2020 1:28  PM
To: AJ
To: AJ B;
       B; Miller,
          Miller, M.
                  M. Brooks
                     Brooks
Cc: Norm
Cc: Norm Blumenthal;
           Blumenthal; Kyle
                         Kyle Nordrehaug;
                              Nordrehaug; Nicholas
                                          Nicholas De
                                                   De Blouw;
                                                      Blouw; Jeffrey
                                                             Jeffrey Herman
                                                                     Herman
Subject: RE:
Subject:  RE: Zamora
              Zamora v.
                      v. Penske
                         Penske

Hi, AJ.
Hi, AJ.

We’re  in the
We're in  the process  of gathering
               process of gathering that
                                      that information
                                           information forfor removal
                                                              removal purposes.
                                                                        purposes. TheThe answer
                                                                                          answer will
                                                                                                   will depend
                                                                                                        depend on
                                                                                                                on how   you are
                                                                                                                   how you   are
defining  the class.
defining the         As we
              class. As      started to
                        we started   to discuss earlier this
                                        discuss earlier this week,
                                                              week, we     think the
                                                                      we think   the case should be
                                                                                     case should      limited to
                                                                                                  be limited  to just
                                                                                                                 just auto techs. If
                                                                                                                      auto techs. If
you are
you      talking about
     are talking about all
                        all non-exempts
                            non-exempts in in California,  that will
                                              California, that  will be
                                                                     be aa larger
                                                                           larger group.
                                                                                  group. Let
                                                                                           Let us
                                                                                               us know
                                                                                                  know which   you are
                                                                                                         which you  are asking
                                                                                                                        asking
for. Thanks.
for. Thanks.

From: AJ
From:  AJ B <aj@bamlawca.com>
          B <aj@bamlawca.com>
Sent: Friday,
Sent: Friday, March
              March 6,6, 2020 12:53 PM
                         2020 12:53 PM
To: Miller,
To: Miller, M.
            M. Brooks
               Brooks <brooks.miller@ogletreedeakins.com>
                       <brooks.miller@ogletreedeakins.com>
Cc: Moses,
Cc: Moses, Evan
            Evan R.
                 R. <Evan.Moses@ogletreedeakins.com>;
                     <Evan.Moses@ogletreedeakins.com>; Norm  Blumenthal <Norm@bamlawca.com>;
                                                        Norm Blumenthal <Norm@bamlawca.com>; Kyle
                                                                                               Kyle Nordrehaug
                                                                                                    Nordrehaug
<kyle@bamlawca.com>; Nicholas
<kyle@bamlawca.com>;       Nicholas De
                                    De Blouw
                                       Blouw <DeBlouw@bamlawca.com>;
                                             <DeBlouw@bamlawca.com>; Jeffrey
                                                                     Jeffrey Herman
                                                                             Herman <jeffrey@bamlawca.com>
                                                                                    <jeffrey@bamlawca.com>
Subject: Zamora
Subject: Zamora v.v. Penske
                     Penske

Brooks:
Brooks:

II am interested in
   am interested in entertaining your stipulation
                    entertaining your stipulation that
                                                  that you
                                                       you proposed. In advance
                                                           proposed. In advance of
                                                                                of reviewing this stipulation,
                                                                                   reviewing this stipulation, could you
                                                                                                               could you
 please let me
 please let me know  the number
               know the  number ofof employees
                                     employees and
                                                 and workweeks
                                                     workweeks in  the class?
                                                                in the class?

Thanks,
Thanks,

-AJ
-AJ




                                                                  1
                                                                  1
                                                                                                                   EXHIBIT C
                                                                                                                   PAGE 8
Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 10 of 12 Page ID
                                 #:323




                        EXHIBIT D
                                                                 EXHIBIT D
                                                                 PAGE 9
      Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 11 of 12 Page ID
                                       #:324




From: AJ
From: AJ B <aj@bamlawca.com>
         B <aj@bamlawca.com>
Sent: Monday,
Sent: Monday, March
               March 9,9, 2020  1:46 PM
                          2020 1:46  PM
To: Moses,
To: Moses, Evan
            Evan R.;
                 R.; Miller,
                     Miller, M.
                             M. Brooks
                                Brooks
Cc: Norm
Cc: Norm Blumenthal;
          Blumenthal; Kyle
                       Kyle Nordrehaug;
                             Nordrehaug; Nicholas
                                         Nicholas De
                                                  De Blouw;
                                                     Blouw; Jeffrey
                                                            Jeffrey Herman
                                                                    Herman
Subject: RE:
Subject: RE: Zamora
             Zamora v.
                     v. Penske
                        Penske

Evan:
Evan:

The claim
The        applicable to
    claim applicable  to the
                         the employees
                             employees other    than auto
                                         other than  auto techs
                                                            techs would
                                                                  would be  the rest
                                                                         be the rest period
                                                                                     period claim   that would
                                                                                             claim that  would apply to only
                                                                                                               apply to only
those employees
those employees who     received the
                  who received   the policy  as stated
                                     policy as  stated in the attachment
                                                       in the attachment mandating
                                                                           mandating that
                                                                                       that “While
                                                                                            "While onon breaks,
                                                                                                        breaks, associates are
                                                                                                                associates are
required  to remain on  company   premises   unless authorized   to leave by the employer.”    I do not want to speculate
required to remain on company premises unless authorized to leave by the employer." I do not want to speculate or          or
engage  in conjecture
engage in  conjecture about  how many
                       about how  many ofof these
                                            these employees
                                                   employees would
                                                                would comprise   the “larger
                                                                       comprise the          group.”
                                                                                     "larger group."

II think
   think you
         you are
             are correct  that the
                  correct that  the auto  techs would
                                    auto techs  would be  the only
                                                       be the only ones  to have
                                                                   ones to        the claim
                                                                             have the       that at
                                                                                      claim that at some
                                                                                                    some point    Defendant may
                                                                                                          point Defendant      may
 have  failed to
 have failed  to pay twice the
                 pay twice  the minimum
                                 minimum wage
                                            wage while  requiring them
                                                  while requiring them toto provide their own
                                                                            provide their      hand tools.
                                                                                          own hand   tools. II am still trying
                                                                                                               am still trying to
                                                                                                                               to
 ascertain  the pay
 ascertain the  pay periods
                    periods when     that happened
                              when that   happened and
                                                    and do   not think
                                                         do not  think the
                                                                       the claim
                                                                            claim could
                                                                                  could be
                                                                                        be applied
                                                                                           applied beyond     those certain
                                                                                                    beyond those    certain pay
                                                                                                                              pay
 periods
 periods without
          without engaging
                   engaging inin conjecture  or speculation.
                                 conjecture or  speculation.

II would  say that
   would say  that we
                   we can
                      can both safely assume
                          both safely assume without
                                             without conjecture that the
                                                     conjecture that the amount in controversy
                                                                         amount in controversy would
                                                                                               would be
                                                                                                     be under
                                                                                                        under $5
                                                                                                              $5
 million.
 million.

Thank you,
Thank you,

-AJ
-AJ

From: Moses,
From:   Moses, Evan
                 Evan R.
                      R. [mailto:evan.moses@ogletree.com]
                          [mailto:evan.moses@ogletree.com]
Sent: Friday,
Sent:  Friday, March
                March 06,
                       06, 2020  1:28 PM
                            2020 1:28 PM
To: AJ
To: AJ B;
        B; Miller, M. Brooks
           Miller, M. Brooks
Cc: Norm
Cc: Norm Blumenthal;
           Blumenthal; Kyle    Nordrehaug; Nicholas
                         Kyle Nordrehaug;           De Blouw;
                                           Nicholas De Blouw; Jeffrey
                                                              Jeffrey Herman
                                                                      Herman
Subject: RE:
Subject:   RE: Zamora
                Zamora v.v. Penske
                            Penske

Hi, AJ.
Hi, AJ.

We’re  in the
We're in  the process  of gathering
               process of gathering that
                                      that information
                                           information forfor removal
                                                              removal purposes.
                                                                        purposes. TheThe answer
                                                                                          answer will
                                                                                                   will depend
                                                                                                        depend on
                                                                                                                on how   you are
                                                                                                                   how you   are
defining  the class.
defining the         As we
              class. As      started to
                        we started   to discuss earlier this
                                        discuss earlier this week,
                                                              week, we     think the
                                                                      we think   the case should be
                                                                                     case should      limited to
                                                                                                  be limited  to just
                                                                                                                 just auto techs. If
                                                                                                                      auto techs. If
you are
you      talking about
     are talking about all
                        all non-exempts
                            non-exempts in in California,  that will
                                              California, that  will be
                                                                     be aa larger
                                                                           larger group.
                                                                                  group. Let
                                                                                           Let us
                                                                                               us know
                                                                                                  know which   you are
                                                                                                         which you  are asking
                                                                                                                        asking
for. Thanks.
for. Thanks.

From: AJ
From:  AJ B <aj@bamlawca.com>
          B <aj@bamlawca.com>
Sent: Friday,
Sent: Friday, March
              March 6,6, 2020 12:53 PM
                         2020 12:53 PM
To: Miller, M. Brooks  <brooks.miller@ogletreedeakins.com>
To: Miller, M. Brooks <brooks.miller@ogletreedeakins.com>
Cc: Moses,
Cc: Moses, Evan
            Evan R.
                 R. <Evan.Moses@ogletreedeakins.com>;
                     <Evan.Moses@ogletreedeakins.com>; Norm
                                                        Norm Blumenthal
                                                             Blumenthal <Norm@bamlawca.com>;
                                                                        <Norm@bamlawca.com>; Kyle
                                                                                               Kyle Nordrehaug
                                                                                                    Nordrehaug
<kyle@bamlawca.com>; Nicholas
<kyle@bamlawca.com>;       Nicholas De
                                    De Blouw
                                       Blouw <DeBlouw@bamlawca.com>;
                                             <DeBlouw@bamlawca.com>; Jeffrey
                                                                     Jeffrey Herman
                                                                             Herman <jeffrey@bamlawca.com>
                                                                                    <jeffrey@bamlawca.com>
Subject: Zamora
Subject: Zamora v.v. Penske
                     Penske
                                                                  1
                                                                  1
                                                                                                                  EXHIBIT D
                                                                                                                  PAGE 10
       Case 2:20-cv-02503-ODW-MRW Document 15-1 Filed 04/27/20 Page 12 of 12 Page ID
                                        #:325
Brooks:
Brooks:

II am interested in
   am interested in entertaining your stipulation
                    entertaining your stipulation that
                                                  that you
                                                       you proposed. In advance
                                                           proposed. In advance of
                                                                                of reviewing this stipulation,
                                                                                   reviewing this stipulation, could you
                                                                                                               could you
 please let me
 please let me know  the number
               know the  number ofof employees
                                     employees and
                                                 and workweeks
                                                     workweeks in  the class?
                                                                in the class?

Thanks,
Thanks,

-AJ
-AJ
This transmission is intended
                      intended only
                               only for
                                     for the proper
                                             proper recipient(s). It
                                                                  It is confidential
                                                                        confidential and may contain attorney-client privileged
                                                                                     and may                         privileged information. If
                                                                                                                                             If you are not
                                                                                                                                                        not the proper
                                                                                                                                                                proper
                  notify the sender
recipient, please notify     sender immediately
                                    immediately and
                                                  and delete this message. Any unauthorized
                                                                                     unauthorized review, copying, or
                                                                                                                   or use ofof this message is prohibited.




                                                                                     2
                                                                                     2                                                             EXHIBIT D
                                                                                                                                                   PAGE 11
